Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 1 of 436




                          EXHIBIT C
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 2 of 436




                                                          BLUEPRINT 000001
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 3 of 436




                                                          BLUEPRINT 000002
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 4 of 436




                                                          BLUEPRINT 000003
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 5 of 436




                                                          BLUEPRINT 000004
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 6 of 436




                                                          BLUEPRINT 000005
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 7 of 436




                                                          BLUEPRINT 000006
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 8 of 436




                                                          BLUEPRINT 000007
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 9 of 436




                                                          BLUEPRINT 000008
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 10 of
                                     436




                                                         BLUEPRINT 000009
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 11 of
                                     436




                                                         BLUEPRINT 000010
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 12 of
                                     436




                                                         BLUEPRINT 000011
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 13 of
                                     436




                                                         BLUEPRINT 000012
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 14 of
                                     436




                                                         BLUEPRINT 000013
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 15 of
                                     436




                                                         BLUEPRINT 000014
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 16 of
                                     436




                                                         BLUEPRINT 000015
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 17 of
                                     436




                                                         BLUEPRINT 000016
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 18 of
                                     436




                                                         BLUEPRINT 000017
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 19 of
                                     436




                                                         BLUEPRINT 000018
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 20 of
                                     436




                                                         BLUEPRINT 000019
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 21 of
                                     436




                                                         BLUEPRINT 000020
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 22 of
                                     436




                                                         BLUEPRINT 000021
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 23 of
                                     436




                                                         BLUEPRINT 000022
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 24 of
                                     436




                                                         BLUEPRINT 000023
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 25 of
                                     436




                                                         BLUEPRINT 000024
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 26 of
                                     436




                                                         BLUEPRINT 000025
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 27 of
                                     436




                                                         BLUEPRINT 000026
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 28 of
                                     436




                                                         BLUEPRINT 000027
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 29 of
                                     436




                                                         BLUEPRINT 000028
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 30 of
                                     436




                                                         BLUEPRINT 000029
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 31 of
                                     436




                                                         BLUEPRINT 000030
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 32 of
                                     436




                                                         BLUEPRINT 000031
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 33 of
                                     436




                                                         BLUEPRINT 000032
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 34 of
                                     436




                                                         BLUEPRINT 000033
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 35 of
                                     436




                                                         BLUEPRINT 000034
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 36 of
                                     436




                                                         BLUEPRINT 000035
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 37 of
                                     436




                                                         BLUEPRINT 000036
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 38 of
                                     436




                                                         BLUEPRINT 000037
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 39 of
                                     436




                                                         BLUEPRINT 000038
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 40 of
                                     436




                                                         BLUEPRINT 000039
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 41 of
                                     436




                                                         BLUEPRINT 000040
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 42 of
                                     436




                                                         BLUEPRINT 000041
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 43 of
                                     436




                                                         BLUEPRINT 000042
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 44 of
                                     436




                                                         BLUEPRINT 000043
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 45 of
                                     436




                                                         BLUEPRINT 000044
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 46 of
                                     436




                                                         BLUEPRINT 000045
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 47 of
                                     436




                                                         BLUEPRINT 000046
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 48 of
                                     436




                                                         BLUEPRINT 000047
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 49 of
                                     436




                                                         BLUEPRINT 000048
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 50 of
                                     436




                                                         BLUEPRINT 000049
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 51 of
                                     436




                                                         BLUEPRINT 000050
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 52 of
                                     436




                                                         BLUEPRINT 000051
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 53 of
                                     436




                                                         BLUEPRINT 000052
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 54 of
                                     436




                                                         BLUEPRINT 000053
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 55 of
                                     436




                                                         BLUEPRINT 000054
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 56 of
                                     436




                                                         BLUEPRINT 000055
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 57 of
                                     436




                                                         BLUEPRINT 000056
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 58 of
                                     436




                                                         BLUEPRINT 000057
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 59 of
                                     436




                                                         BLUEPRINT 000058
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 60 of
                                     436




                                                         BLUEPRINT 000059
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 61 of
                                     436




                                                         BLUEPRINT 000060
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 62 of
                                     436




                                                         BLUEPRINT 000061
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 63 of
                                     436




                                                         BLUEPRINT 000062
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 64 of
                                     436




                                                         BLUEPRINT 000063
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 65 of
                                     436




                                                         BLUEPRINT 000064
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 66 of
                                     436




                                                         BLUEPRINT 000065
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 67 of
                                     436




                                                         BLUEPRINT 000066
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 68 of
                                     436




                                                         BLUEPRINT 000067
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 69 of
                                     436




                                                         BLUEPRINT 000068
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 70 of
                                     436




                                                         BLUEPRINT 000069
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 71 of
                                     436




                                                         BLUEPRINT 000070
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 72 of
                                     436




                                                         BLUEPRINT 000071
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 73 of
                                     436




                                                         BLUEPRINT 000072
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 74 of
                                     436




                                                         BLUEPRINT 000073
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 75 of
                                     436




                                                         BLUEPRINT 000074
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 76 of
                                     436




                                                         BLUEPRINT 000075
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 77 of
                                     436




                                                         BLUEPRINT 000076
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 78 of
                                     436




                                                         BLUEPRINT 000077
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 79 of
                                     436




                                                         BLUEPRINT 000078
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 80 of
                                     436




                                                         BLUEPRINT 000079
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 81 of
                                     436




                                                         BLUEPRINT 000080
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 82 of
                                     436




                                                         BLUEPRINT 000081
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 83 of
                                     436




                                                         BLUEPRINT 000082
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 84 of
                                     436




                                                         BLUEPRINT 000083
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 85 of
                                     436




                                                         BLUEPRINT 000084
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 86 of
                                     436




                                                         BLUEPRINT 000085
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 87 of
                                     436




                                                         BLUEPRINT 000086
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 88 of
                                     436




                                                         BLUEPRINT 000087
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 89 of
                                     436




                                                         BLUEPRINT 000088
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 90 of
                                     436




                                                         BLUEPRINT 000089
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 91 of
                                     436




                                                         BLUEPRINT 000090
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 92 of
                                     436




                                                         BLUEPRINT 000091
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 93 of
                                     436




                                                         BLUEPRINT 000092
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 94 of
                                     436




                                                         BLUEPRINT 000093
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 95 of
                                     436




                                                         BLUEPRINT 000094
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 96 of
                                     436




                                                         BLUEPRINT 000095
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 97 of
                                     436




                                                         BLUEPRINT 000096
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 98 of
                                     436




                                                         BLUEPRINT 000097
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 99 of
                                     436




                                                         BLUEPRINT 000098
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 100 of
                                      436




                                                         BLUEPRINT 000099
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 101 of
                                      436




                                                         BLUEPRINT 000100
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 102 of
                                      436




                                                         BLUEPRINT 000101
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 103 of
                                      436




                                                         BLUEPRINT 000102
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 104 of
                                      436




                                                         BLUEPRINT 000103
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 105 of
                                      436




                                                         BLUEPRINT 000104
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 106 of
                                      436




                                                         BLUEPRINT 000105
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 107 of
                                      436




                                                         BLUEPRINT 000106
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 108 of
                                      436




                                                         BLUEPRINT 000107
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 109 of
                                      436




                                                         BLUEPRINT 000108
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 110 of
                                      436




                                                         BLUEPRINT 000109
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 111 of
                                      436




                                                         BLUEPRINT 000110
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 112 of
                                      436




                                                         BLUEPRINT 000111
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 113 of
                                      436




                                                         BLUEPRINT 000112
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 114 of
                                      436




                                                         BLUEPRINT 000113
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 115 of
                                      436




                                                         BLUEPRINT 000114
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 116 of
                                      436




                                                         BLUEPRINT 000115
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 117 of
                                      436




                                                         BLUEPRINT 000116
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 118 of
                                      436




                                                         BLUEPRINT 000117
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 119 of
                                      436




                                                         BLUEPRINT 000118
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 120 of
                                      436




                                                         BLUEPRINT 000119
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 121 of
                                      436




                                                         BLUEPRINT 000120
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 122 of
                                      436




                                                         BLUEPRINT 000121
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 123 of
                                      436




                                                         BLUEPRINT 000122
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 124 of
                                      436




                                                         BLUEPRINT 000123
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 125 of
                                      436




                                                         BLUEPRINT 000124
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 126 of
                                      436




                                                         BLUEPRINT 000125
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 127 of
                                      436




                                                         BLUEPRINT 000126
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 128 of
                                      436




                                                         BLUEPRINT 000127
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 129 of
                                      436




                                                         BLUEPRINT 000128
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 130 of
                                      436




                                                         BLUEPRINT 000129
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 131 of
                                      436




                                                         BLUEPRINT 000130
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 132 of
                                      436




                                                         BLUEPRINT 000131
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 133 of
                                      436




                                                         BLUEPRINT 000132
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 134 of
                                      436




                                                         BLUEPRINT 000133
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 135 of
                                      436




                                                         BLUEPRINT 000134
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 136 of
                                      436




                                                         BLUEPRINT 000135
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 137 of
                                      436




                                                         BLUEPRINT 000136
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 138 of
                                      436




                                                         BLUEPRINT 000137
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 139 of
                                      436




                                                         BLUEPRINT 000138
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 140 of
                                      436




                                                         BLUEPRINT 000139
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 141 of
                                      436




                                                         BLUEPRINT 000140
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 142 of
                                      436




                                                         BLUEPRINT 000141
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 143 of
                                      436




                                                         BLUEPRINT 000142
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 144 of
                                      436




                                                         BLUEPRINT 000143
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 145 of
                                      436




                                                         BLUEPRINT 000144
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 146 of
                                      436




                                                         BLUEPRINT 000145
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 147 of
                                      436




                                                         BLUEPRINT 000146
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 148 of
                                      436




                                                         BLUEPRINT 000147
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 149 of
                                      436




                                                         BLUEPRINT 000148
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 150 of
                                      436




                                                         BLUEPRINT 000149
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 151 of
                                      436




                                                         BLUEPRINT 000150
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 152 of
                                      436




                                                         BLUEPRINT 000151
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 153 of
                                      436




                                                         BLUEPRINT 000152
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 154 of
                                      436




                                                         BLUEPRINT 000153
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 155 of
                                      436




                                                         BLUEPRINT 000154
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 156 of
                                      436




                                                         BLUEPRINT 000155
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 157 of
                                      436




                                                         BLUEPRINT 000156
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 158 of
                                      436




                                                         BLUEPRINT 000157
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 159 of
                                      436




                                                         BLUEPRINT 000158
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 160 of
                                      436




                                                         BLUEPRINT 000159
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 161 of
                                      436




                                                         BLUEPRINT 000160
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 162 of
                                      436




                                                         BLUEPRINT 000161
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 163 of
                                      436




                                                         BLUEPRINT 000162
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 164 of
                                      436




                                                         BLUEPRINT 000163
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 165 of
                                      436




                                                         BLUEPRINT 000164
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 166 of
                                      436




                                                         BLUEPRINT 000165
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 167 of
                                      436




                                                         BLUEPRINT 000166
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 168 of
                                      436




                                                         BLUEPRINT 000167
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 169 of
                                      436




                                                         BLUEPRINT 000168
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 170 of
                                      436




                                                         BLUEPRINT 000169
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 171 of
                                      436




                                                         BLUEPRINT 000170
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 172 of
                                      436




                                                         BLUEPRINT 000171
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 173 of
                                      436




                                                         BLUEPRINT 000172
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 174 of
                                      436




                                                         BLUEPRINT 000173
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 175 of
                                      436




                                                         BLUEPRINT 000174
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 176 of
                                      436




                                                         BLUEPRINT 000175
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 177 of
                                      436




                                                         BLUEPRINT 000176
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 178 of
                                      436




                                                         BLUEPRINT 000177
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 179 of
                                      436




                                                         BLUEPRINT 000178
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 180 of
                                      436




                                                         BLUEPRINT 000179
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 181 of
                                      436




                                                         BLUEPRINT 000180
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 182 of
                                      436




                                                         BLUEPRINT 000181
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 183 of
                                      436




                                                         BLUEPRINT 000182
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 184 of
                                      436




                                                         BLUEPRINT 000183
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 185 of
                                      436




                                                         BLUEPRINT 000184
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 186 of
                                      436




                                                         BLUEPRINT 000185
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 187 of
                                      436




                                                         BLUEPRINT 000186
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 188 of
                                      436




                                                         BLUEPRINT 000187
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 189 of
                                      436




                                                         BLUEPRINT 000188
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 190 of
                                      436




                                                         BLUEPRINT 000189
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 191 of
                                      436




                                                         BLUEPRINT 000190
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 192 of
                                      436




                                                         BLUEPRINT 000191
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 193 of
                                      436




                                                         BLUEPRINT 000192
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 194 of
                                      436




                                                         BLUEPRINT 000193
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 195 of
                                      436




                                                         BLUEPRINT 000194
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 196 of
                                      436




                                                         BLUEPRINT 000195
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 197 of
                                      436




                                                         BLUEPRINT 000196
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 198 of
                                      436




                                                         BLUEPRINT 000197
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 199 of
                                      436




                                                         BLUEPRINT 000198
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 200 of
                                      436




                                                         BLUEPRINT 000199
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 201 of
                                      436




                                                         BLUEPRINT 000200
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 202 of
                                      436




                                                         BLUEPRINT 000201
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 203 of
                                      436




                                                         BLUEPRINT 000202
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 204 of
                                      436




                                                         BLUEPRINT 000203
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 205 of
                                      436




                                                         BLUEPRINT 000204
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 206 of
                                      436




                                                         BLUEPRINT 000205
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 207 of
                                      436




                                                         BLUEPRINT 000206
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 208 of
                                      436




                                                         BLUEPRINT 000207
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 209 of
                                      436




                                                         BLUEPRINT 000208
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 210 of
                                      436




                                                         BLUEPRINT 000209
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 211 of
                                      436




                                                         BLUEPRINT 000210
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 212 of
                                      436




                                                         BLUEPRINT 000211
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 213 of
                                      436




                                                         BLUEPRINT 000212
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 214 of
                                      436




                                                         BLUEPRINT 000213
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 215 of
                                      436




                                                         BLUEPRINT 000214
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 216 of
                                      436




                                                         BLUEPRINT 000215
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 217 of
                                      436




                                                         BLUEPRINT 000216
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 218 of
                                      436




                                                         BLUEPRINT 000217
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 219 of
                                      436




                                                         BLUEPRINT 000218
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 220 of
                                      436




                                                         BLUEPRINT 000219
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 221 of
                                      436




                                                         BLUEPRINT 000220
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 222 of
                                      436




                                                         BLUEPRINT 000221
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 223 of
                                      436




                                                         BLUEPRINT 000222
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 224 of
                                      436




                                                         BLUEPRINT 000223
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 225 of
                                      436




                                                         BLUEPRINT 000224
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 226 of
                                      436




                                                         BLUEPRINT 000225
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 227 of
                                      436




                                                         BLUEPRINT 000226
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 228 of
                                      436




                                                         BLUEPRINT 000227
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 229 of
                                      436




                                                         BLUEPRINT 000228
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 230 of
                                      436




                                                         BLUEPRINT 000229
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 231 of
                                      436




                                                         BLUEPRINT 000230
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 232 of
                                      436




                                                         BLUEPRINT 000231
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 233 of
                                      436




                                                         BLUEPRINT 000232
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 234 of
                                      436




                                                         BLUEPRINT 000233
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 235 of
                                      436




                                                         BLUEPRINT 000234
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 236 of
                                      436




                                                         BLUEPRINT 000235
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 237 of
                                      436




                                                         BLUEPRINT 000236
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 238 of
                                      436




                                                         BLUEPRINT 000237
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 239 of
                                      436




                                                         BLUEPRINT 000238
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 240 of
                                      436




                                                         BLUEPRINT 000239
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 241 of
                                      436




                                                         BLUEPRINT 000240
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 242 of
                                      436




                                                         BLUEPRINT 000241
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 243 of
                                      436




                                                         BLUEPRINT 000242
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 244 of
                                      436




                                                         BLUEPRINT 000243
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 245 of
                                      436




                                                         BLUEPRINT 000244
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 246 of
                                      436




                                                         BLUEPRINT 000245
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 247 of
                                      436




                                                         BLUEPRINT 000246
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 248 of
                                      436




                                                         BLUEPRINT 000247
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 249 of
                                      436




                                                         BLUEPRINT 000248
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 250 of
                                      436




                                                         BLUEPRINT 000249
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 251 of
                                      436




                                                         BLUEPRINT 000250
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 252 of
                                      436




                                                         BLUEPRINT 000251
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 253 of
                                      436




                                                         BLUEPRINT 000252
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 254 of
                                      436




                                                         BLUEPRINT 000253
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 255 of
                                      436




                                                         BLUEPRINT 000254
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 256 of
                                      436




                                                         BLUEPRINT 000255
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 257 of
                                      436




                                                         BLUEPRINT 000256
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 258 of
                                      436




                                                         BLUEPRINT 000257
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 259 of
                                      436




                                                         BLUEPRINT 000258
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 260 of
                                      436




                                                         BLUEPRINT 000259
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 261 of
                                      436




                                                         BLUEPRINT 000260
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 262 of
                                      436




                                                         BLUEPRINT 000261
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 263 of
                                      436




                                                         BLUEPRINT 000262
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 264 of
                                      436




                                                         BLUEPRINT 000263
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 265 of
                                      436




                                                         BLUEPRINT 000264
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 266 of
                                      436




                                                         BLUEPRINT 000265
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 267 of
                                      436




                                                         BLUEPRINT 000266
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 268 of
                                      436




                                                         BLUEPRINT 000267
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 269 of
                                      436




                                                         BLUEPRINT 000268
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 270 of
                                      436




                                                         BLUEPRINT 000269
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 271 of
                                      436




                                                         BLUEPRINT 000270
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 272 of
                                      436




                                                         BLUEPRINT 000271
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 273 of
                                      436




                                                         BLUEPRINT 000272
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 274 of
                                      436




                                                         BLUEPRINT 000273
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 275 of
                                      436




                                                         BLUEPRINT 000274
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 276 of
                                      436




                                                         BLUEPRINT 000275
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 277 of
                                      436




                                                         BLUEPRINT 000276
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 278 of
                                      436




                                                         BLUEPRINT 000277
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 279 of
                                      436




                                                         BLUEPRINT 000278
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 280 of
                                      436




                                                         BLUEPRINT 000279
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 281 of
                                      436




                                                         BLUEPRINT 000280
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 282 of
                                      436




                                                         BLUEPRINT 000281
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 283 of
                                      436




                                                         BLUEPRINT 000282
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 284 of
                                      436




                                                         BLUEPRINT 000283
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 285 of
                                      436




                                                         BLUEPRINT 000284
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 286 of
                                      436




                                                         BLUEPRINT 000285
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 287 of
                                      436




                                                         BLUEPRINT 000286
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 288 of
                                      436




                                                         BLUEPRINT 000287
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 289 of
                                      436




                                                         BLUEPRINT 000288
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 290 of
                                      436




                                                         BLUEPRINT 000289
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 291 of
                                      436




                                                         BLUEPRINT 000290
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 292 of
                                      436




                                                         BLUEPRINT 000291
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 293 of
                                      436




                                                         BLUEPRINT 000292
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 294 of
                                      436




                                                         BLUEPRINT 000293
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 295 of
                                      436




                                                         BLUEPRINT 000294
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 296 of
                                      436




                                                         BLUEPRINT 000295
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 297 of
                                      436




                                                         BLUEPRINT 000296
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 298 of
                                      436




                                                         BLUEPRINT 000297
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 299 of
                                      436




                                                         BLUEPRINT 000298
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 300 of
                                      436




                                                         BLUEPRINT 000299
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 301 of
                                      436




                                                         BLUEPRINT 000300
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 302 of
                                      436




                                                         BLUEPRINT 000301
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 303 of
                                      436




                                                         BLUEPRINT 000302
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 304 of
                                      436




                                                         BLUEPRINT 000303
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 305 of
                                      436




                                                         BLUEPRINT 000304
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 306 of
                                      436




                                                         BLUEPRINT 000305
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 307 of
                                      436




                                                         BLUEPRINT 000306
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 308 of
                                      436




                                                         BLUEPRINT 000307
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 309 of
                                      436




                                                         BLUEPRINT 000308
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 310 of
                                      436




                                                         BLUEPRINT 000309
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 311 of
                                      436




                                                         BLUEPRINT 000310
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 312 of
                                      436




                                                         BLUEPRINT 000311
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 313 of
                                      436




                                                         BLUEPRINT 000312
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 314 of
                                      436




                                                         BLUEPRINT 000313
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 315 of
                                      436




                                                         BLUEPRINT 000314
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 316 of
                                      436




                                                         BLUEPRINT 000315
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 317 of
                                      436




                                                         BLUEPRINT 000316
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 318 of
                                      436




                                                         BLUEPRINT 000317
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 319 of
                                      436




                                                         BLUEPRINT 000318
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 320 of
                                      436




                                                         BLUEPRINT 000319
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 321 of
                                      436




                                                         BLUEPRINT 000320
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 322 of
                                      436




                                                         BLUEPRINT 000321
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 323 of
                                      436




                                                         BLUEPRINT 000322
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 324 of
                                      436




                                                         BLUEPRINT 000323
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 325 of
                                      436




                                                         BLUEPRINT 000324
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 326 of
                                      436




                                                         BLUEPRINT 000325
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 327 of
                                      436




                                                         BLUEPRINT 000326
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 328 of
                                      436




                                                         BLUEPRINT 000327
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 329 of
                                      436




                                                         BLUEPRINT 000328
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 330 of
                                      436




                                                         BLUEPRINT 000329
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 331 of
                                      436




                                                         BLUEPRINT 000330
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 332 of
                                      436




                                                         BLUEPRINT 000331
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 333 of
                                      436




                                                         BLUEPRINT 000332
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 334 of
                                      436




                                                         BLUEPRINT 000333
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 335 of
                                      436




                                                         BLUEPRINT 000334
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 336 of
                                      436




                                                         BLUEPRINT 000335
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 337 of
                                      436




                                                         BLUEPRINT 000336
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 338 of
                                      436




                                                         BLUEPRINT 000337
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 339 of
                                      436




                                                         BLUEPRINT 000338
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 340 of
                                      436




                                                         BLUEPRINT 000339
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 341 of
                                      436




                                                         BLUEPRINT 000340
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 342 of
                                      436




                                                         BLUEPRINT 000341
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 343 of
                                      436




                                                         BLUEPRINT 000342
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 344 of
                                      436




                                                         BLUEPRINT 000343
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 345 of
                                      436




                                                         BLUEPRINT 000344
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 346 of
                                      436




                                                         BLUEPRINT 000345
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 347 of
                                      436




                                                         BLUEPRINT 000346
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 348 of
                                      436




                                                         BLUEPRINT 000347
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 349 of
                                      436




                                                         BLUEPRINT 000348
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 350 of
                                      436




                                                         BLUEPRINT 000349
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 351 of
                                      436




                                                         BLUEPRINT 000350
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 352 of
                                      436




                                                         BLUEPRINT 000351
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 353 of
                                      436




                                                         BLUEPRINT 000352
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 354 of
                                      436




                                                         BLUEPRINT 000353
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 355 of
                                      436




                                                         BLUEPRINT 000354
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 356 of
                                      436




                                                         BLUEPRINT 000355
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 357 of
                                      436




                                                         BLUEPRINT 000356
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 358 of
                                      436




                                                         BLUEPRINT 000357
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 359 of
                                      436




                                                         BLUEPRINT 000358
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 360 of
                                      436




                                                         BLUEPRINT 000359
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 361 of
                                      436




                                                         BLUEPRINT 000360
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 362 of
                                      436




                                                         BLUEPRINT 000361
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 363 of
                                      436




                                                         BLUEPRINT 000362
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 364 of
                                      436




                                                         BLUEPRINT 000363
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 365 of
                                      436




                                                         BLUEPRINT 000364
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 366 of
                                      436




                                                         BLUEPRINT 000365
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 367 of
                                      436




                                                         BLUEPRINT 000366
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 368 of
                                      436




                                                         BLUEPRINT 000367
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 369 of
                                      436




                                                         BLUEPRINT 000368
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 370 of
                                      436




                                                         BLUEPRINT 000369
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 371 of
                                      436




                                                         BLUEPRINT 000370
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 372 of
                                      436




                                                         BLUEPRINT 000371
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 373 of
                                      436




                                                         BLUEPRINT 000372
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 374 of
                                      436




                                                         BLUEPRINT 000373
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 375 of
                                      436




                                                         BLUEPRINT 000374
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 376 of
                                      436




                                                         BLUEPRINT 000375
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 377 of
                                      436




                                                         BLUEPRINT 000376
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 378 of
                                      436




                                                         BLUEPRINT 000377
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 379 of
                                      436




                                                         BLUEPRINT 000378
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 380 of
                                      436




                                                         BLUEPRINT 000379
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 381 of
                                      436




                                                         BLUEPRINT 000380
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 382 of
                                      436




                                                         BLUEPRINT 000381
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 383 of
                                      436




                                                         BLUEPRINT 000382
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 384 of
                                      436




                                                         BLUEPRINT 000383
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 385 of
                                      436




                                                         BLUEPRINT 000384
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 386 of
                                      436




                                                         BLUEPRINT 000385
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 387 of
                                      436




                                                         BLUEPRINT 000386
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 388 of
                                      436




                                                         BLUEPRINT 000387
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 389 of
                                      436




                                                         BLUEPRINT 000388
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 390 of
                                      436




                                                         BLUEPRINT 000389
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 391 of
                                      436




                                                         BLUEPRINT 000390
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 392 of
                                      436




                                                         BLUEPRINT 000391
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 393 of
                                      436




                                                         BLUEPRINT 000392
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 394 of
                                      436




                                                         BLUEPRINT 000393
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 395 of
                                      436




                                                         BLUEPRINT 000394
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 396 of
                                      436




                                                         BLUEPRINT 000395
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 397 of
                                      436




                                                         BLUEPRINT 000396
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 398 of
                                      436




                                                         BLUEPRINT 000397
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 399 of
                                      436




                                                         BLUEPRINT 000398
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 400 of
                                      436




                                                         BLUEPRINT 000399
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 401 of
                                      436




                                                         BLUEPRINT 000400
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 402 of
                                      436




                                                         BLUEPRINT 000401
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 403 of
                                      436




                                                         BLUEPRINT 000402
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 404 of
                                      436




                                                         BLUEPRINT 000403
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 405 of
                                      436




                                                         BLUEPRINT 000404
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 406 of
                                      436




                                                         BLUEPRINT 000405
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 407 of
                                      436




                                                         BLUEPRINT 000406
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 408 of
                                      436




                                                         BLUEPRINT 000407
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 409 of
                                      436




                                                         BLUEPRINT 000408
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 410 of
                                      436




                                                         BLUEPRINT 000409
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 411 of
                                      436




                                                         BLUEPRINT 000410
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 412 of
                                      436




                                                         BLUEPRINT 000411
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 413 of
                                      436




                                                         BLUEPRINT 000412
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 414 of
                                      436




                                                         BLUEPRINT 000413
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 415 of
                                      436




                                                         BLUEPRINT 000414
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 416 of
                                      436




                                                         BLUEPRINT 000415
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 417 of
                                      436




                                                         BLUEPRINT 000416
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 418 of
                                      436




                                                         BLUEPRINT 000417
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 419 of
                                      436




                                                         BLUEPRINT 000418
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 420 of
                                      436




                                                         BLUEPRINT 000419
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 421 of
                                      436




                                                         BLUEPRINT 000420
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 422 of
                                      436




                                                         BLUEPRINT 000421
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 423 of
                                      436




                                                         BLUEPRINT 000422
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 424 of
                                      436




                                                         BLUEPRINT 000423
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 425 of
                                      436




                                                         BLUEPRINT 000424
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 426 of
                                      436




                                                         BLUEPRINT 000425
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 427 of
                                      436




                                                         BLUEPRINT 000426
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 428 of
                                      436




                                                         BLUEPRINT 000427
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 429 of
                                      436




                                                         BLUEPRINT 000428
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 430 of
                                      436




                                                         BLUEPRINT 000429
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 431 of
                                      436




                                                         BLUEPRINT 000430
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 432 of
                                      436




                                                         BLUEPRINT 000431
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 433 of
                                      436




                                                         BLUEPRINT 000432
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 434 of
                                      436




                                                         BLUEPRINT 000433
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 435 of
                                      436




                                                         BLUEPRINT 000434
Case 1:20-cv-20403-MGC Document 12-3 Entered on FLSD Docket 03/18/2020 Page 436 of
                                      436




                                                         BLUEPRINT 000435
